DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US-2008/0064311).
	Regarding claim 12, Suzuki (US-2008/0064311) discloses a method for manufacturing a polishing pad, comprising:
forming a polishing layer (polishing pad 12) having a top surface and a bottom surface (Fig. 2), wherein the forming the polishing layer comprises defining a plurality of first cavities (22) disposed between the top surface of the polishing layer (polishing pad 12) and the bottom surface of the polishing layer (polishing pad 12) such that two adjacent cavities (22) of the plurality of first cavities (22) have a uniform height measured between the top surface of the polishing layer and the bottom surface of the polishing layer (heights of grooves 16 are uniform) (Fig. 2) and such that a solid portion is disposed between the top surface of the polishing layer (polishing pad 12) and a cavity (22) of the plurality of first cavities (16) (Fig. 2); and
bonding the polishing layer onto a support layer (support plate 24) (Fig. 2), wherein the top surface of the polishing layer (polishing pad 12) faces away from the support layer (support plate 24) (Fig. 2).
Regarding claim 14, Suzuki discloses the method of claim 12, wherein each of the plurality of first cavities (22) extends from the bottom surface of the polishing layer (polishing pad 12) through a portion of the polishing layer (polishing pad 12) (Fig. 2).
	Regarding claim 15, Suzuki discloses the method of claim 12, wherein the forming the polishing layer (polishing pad 12) comprises defining an open cavity (groove 16) on the top surface of the polishing layer (polishing pad 12) (Fig. 2).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendron (US-2006/0286350).
Regarding claim 19, Hendron (US-2006/0286350) discloses a polishing method, comprising:
dispensing slurry onto a polishing pad (“a slurry, or other polishing medium, is flowed onto the polishing pad and into the gap between the wafer and polishing layer”) [Hendron; paragraph 0005], wherein the polishing pad (polishing pad 104) defines an open cavity (primary grooves 124A-G) (Fig. 2B) and a buried cavity (128A-G) (Fig. 2B), and the dispensing the slurry dispenses at least a portion of the slurry into the open cavity (primary grooves 124A-G) (Figs. 1 and 2B) [Hendron; paragraph 0025]
holding a workpiece (semiconductor wafer 112) against the polishing pad (polishing pad 104) (Fig. 1); and rotating the workpiece relative to the polishing pad (“the polishing pad and wafer are rotated about their respective concentric centers while the wafer is engaged with the polishing layer”) [Hendron; paragraph 0005], wherein the polishing pad (104) is worn to expose the buried cavity during the rotating (“when polishing layer 108 wears to the corresponding activation depth for a particular secondary groove 128, that groove becomes active, i.e., the groove becomes exposed on polishing surface 110 and polishing medium 120 flows in the groove”) [Hendron; paragraph 0018].
Regarding claim 20, Hendron discloses the polishing method of claim 19, comprising dispensing additional slurry during the rotating into the buried cavity after the buried cavity is exposed (“when polishing layer 108 wears to the corresponding activation depth for a particular secondary groove 128, that groove becomes active, i.e., the groove becomes exposed on polishing surface 110 and polishing medium 120 flows in the groove”) [emphasis added] [Hendron; paragraph 0018]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-2008/0064311) in view of Chen (US-2010/0099340) and Ward (US-6,036,586).
	Regarding claim 1, Suzuki (US-2008/0064311) discloses a method for manufacturing a polishing pad (Fig. 45), comprising:
forming a polishing layer (polishing pad 10) having a top surface (front surface 14), wherein the forming the polishing layer (polishing pad 10) comprises defining a first cavity (back-side groove 22); and
bonding the polishing layer (polishing pad 10) onto a support layer (support plate 24), wherein the top surface (front surface 14) of the polishing layer (polishing pad 10) faces away from the support layer (support plate 24) (Fig. 2) after the bonding (“a polishing pad having a thin-disk shape, adapted to be mounted on a polishing apparatus with a back surface thereof bonded on a support surface of the polishing apparatus”) [Suzuki; paragraph 0022] and the first cavity 
However, Chen (US-2010/0099340) teaches bonding a polishing layer (polishing pad 204) onto a support layer (platen 202) defining a recess (groove 304), wherein the top surface of the polishing layer (polishing pad 204) faces away from the support layer (platen 202) after a bonding (shown connected in Figure 3B).  Since Chen teaches that air bubbles becoming trapped between the pad and the platen can result in air bubbles that create uniformity and slipping issues [Chen; paragraph 0022], it therefore would have been obvious to one of ordinary skill in the art to modify the surface of the support layer of Suzuki with recesses/grooves as taught by Chen in order to prevent air bubbles from forming when attaching the polishing pad to the platen [Chen; paragraph 0023].  
While Chen does not teach a first cavity overlying the recess, Ward (US-6,036,586) teaches that the inclusion of recesses on the platen surface where the pad is bonded thereto decreases the contact area between the pad and the platen [Ward; col. 4, lines 45-50].  Therefore, it would be obvious to overlap the cavities and the recesses of the pad and platen, respectively, in order to maximize the amount of surface contact area, and thus adhesion.
	Regarding claim 9, Suzuki discloses the method of claim 1, wherein the forming the polishing layer comprises defining a first groove (groove 16) in the top surface of the polishing layer (Fig. 45).
	Regarding claim 10, Suzuki discloses the method of claim 1, but fails to disclose wherein the bonding comprises:
applying an adhesive over the support layer; and
adhering the polishing layer to the support layer using the adhesive.
However, Ward (US-6,036,586) teaches applying an adhesive (adhesive 16) over a support layer (platen 20); and adhering a polishing layer (polishing pad 14) to the support layer .  

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-2008/0064311) in view of Chen (US-2010/0099340) and Ward (US-6,036,586) and further in view of Bajaj (US-2013/0283700).
Regarding claim 2, Suzuki discloses the method of claim 1, but fails to disclose wherein the forming the polishing layer comprises forming the polishing layer by three-dimensional printing.
	However, Bajaj (US-2013/0283700) teaches the use of a three-dimensional printer to use in making polishing pads [Bajaj; paragraph 0026].  Since three-dimensional printing is known in the use of polishing pads, it therefore would have been obvious to one of ordinary skill in the art to make the polishing pad of Suzuki with three-dimensional printing as taught by Bajaj in order to provide a precise and deliberately shaped polishing pad [Bajaj; paragraph 0026].  
Regarding claim 5, Suzuki discloses the method of claim 1, but fails to disclose wherein the forming the polishing layer comprises performing a machining process on a bottom surface of the polishing layer to form the first cavity in the polishing layer.
However, Bajaj (US-2013/0283700) teaches forming grooves using a machining process (“[g]rooves can be machined into the polishing surface”) [Bajaj; paragraph 0007].  Since Suzuki teaches the forming of the polishing layer comprises forming a first cavity (i.e. groove) in the bottom surface of the polishing layer, it therefore would have been obvious to use a commonly known method of forming grooves, such as the machining process of Bajaj, in order to conveniently manufacture the grooved polishing pad of Suzuki [Bajaj; paragraph 0007].  

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-2008/0064311) in view of Chen (US-2010/0099340) and Ward (US-6,036,586) and further in view of Saikin (US-2007/0210491).
Regarding claim 3, Suzuki discloses the method of claim 1, but fails to disclose wherein the forming the polishing layer comprises forming the polishing layer by selective laser sintering.
However, Saikin (US-2007/0210491) teaches selective laser sintering as a method of forming a polishing layer [Saikin; paragraphs 0008, 0009].  Since Saikin teaches a known method of forming a polishing pad, and Suzuki teaches a desired shape of polishing pad, it therefore would have been obvious to one of ordinary skill in the art to use the laser sintering method taught by Saikin for the creation of the polishing pad of Suzuki in order to achieve uniform dimensions and porosity with relatively fewer steps compared to other manufacturing techniques [Saikin; paragraphs 0006, 0007, 0008].   
Regarding claim 4, Suzuki discloses the method of claim 1, but fails to disclose wherein the forming the polishing layer comprises using a sintering process to form the first cavity in the polishing layer.
However, Saikin (US-2007/0210491) teaches selective laser sintering as a method of forming a polishing layer [Saikin; paragraphs 0008, 0009], which would include a sintering process to form the first cavity (i.e. the grooves) in the polishing layer [Saikin; paragraph 0014].  Since Saikin teaches a known method of forming a polishing pad, and Suzuki teaches a desired shape of polishing pad, it therefore would have been obvious to one of ordinary skill in the art to use the laser sintering method taught by Saikin for the creation of the polishing pad of Suzuki in order to achieve uniform dimensions and porosity with relatively fewer steps compared to other manufacturing techniques [Saikin; paragraphs 0006, 0007, 0008].  

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-2008/0064311) in view of Chen (US-2010/0099340) and Ward (US-6,036,586) and further in view of Reinhardt (US-5,578,362) and Park (US-2004/0232121).
	Regarding claim 6, Suzuki discloses the method of claim 1, but fails to disclose wherein the first cavity (22) is buried beneath the second layer (top half) of the polishing layer (polishing pad 96) (Fig. 45), but fails to disclose the forming the polishing layer comprises:
forming a first layer of the polishing layer;
disposing a first mask on the first layer of the polishing layer;
maturing the first layer of the polishing layer after the disposing the first mask;
removing the first mask from the first layer of the polishing layer to define the first cavity in the first layer of the polishing layer; and
forming a second layer of the polishing layer on the first layer of the polishing layer.
However, Reinhardt (US-5,578,362) teaches forming a first layer (top side) of a polishing layer (polishing pad 12); disposing a first mask (“adhesive mask”) on the first layer (top side) of the polishing layer (polishing pad 12) (“[a]n adhesive mask was used”) [Reinhardt; col. 10, lines 8-22]; maturing (via a laser) the first layer (top side) of the polishing layer (polishing pad 12) after the disposing of the first mask (“adhesive mask”) [Reinhardt; col. 10, lines 8-22]; removing the first mask (“adhesive mask”) from the first layer (top side) of the polishing layer (polishing pad 12) to define a first cavity (“groove”) in the first layer (top side) of the polishing layer (polishing pad 12) [Reinhardt; col. 10, lines 8-22] (while the reference of Reinhardt doesn’t explicitly disclose the first mask is removed, it would be obvious to remove any material, including the mask, that is blocking the abrasive surface of the polishing pad 12 from performing a polishing operation).  Since a laser, and corresponding adhesive mask, is taught by Reinhardt to be pertinent to polishing pads for the formation of grooves in the surface, it therefore would have been obvious to one of ordinary skill in the art to form the grooves of Suzuki, particularly the grooves of Suzuki on both the top half (i.e. second layer) of Suzuki and the bottom half (i.e. first layer) of Suzuki, 
While Reinhardt is vague on the “adhesive mask” being applied directly to the polishing pad, Park (US-2004/0232121) makes evident that Reinhardt (US-5,578,362) teaches “a mask should be bonded to the polishing pad”) [Park; paragraph 0016].  
	Regarding claim 8, Suzuki discloses the method of claim 6, wherein the forming the polishing layer comprises:
disposing a second mask on the second layer of the polishing layer;
maturing the second layer of the polishing layer after the disposing the second mask; and
removing the second mask from the second layer of the polishing layer to define a second cavity in the second layer of the polishing layer.
However, Reinhardt (US-5,578,362) teaches forming a layer (top side) of a polishing layer (polishing pad 12); disposing a mask (“adhesive mask”) on the layer (top side) of the polishing layer (polishing pad 12) (“[a]n adhesive mask was used”) [Reinhardt; col. 10, lines 8-22]; maturing (via a laser) the layer (top side) of the polishing layer (polishing pad 12) after the disposing of the mask (“adhesive mask”) [Reinhardt; col. 10, lines 8-22]; removing the mask (“adhesive mask”) from the first layer (top side) of the polishing layer (polishing pad 12) to define a cavity (“groove”) in the layer (top side) of the polishing layer (polishing pad 12) [Reinhardt; col. 10, lines 8-22] (while the reference of Reinhardt doesn’t explicitly disclose the mask is removed, it would be obvious to remove any material, including the mask, that is blocking the abrasive surface of the polishing pad 12 from performing a polishing operation).  Since a laser, and corresponding adhesive mask, is taught by Reinhardt to be pertinent to polishing pads for the formation of grooves in the surface, it therefore would have been obvious to one of ordinary skill in the art to form the grooves of Suzuki, particularly the grooves of Suzuki on both the top half (i.e. second layer) of Suzuki, where the grooves in the second layer are considered a “second cavity”, and the bottom half (i.e. first .  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-2008/0064311) in view of Chen (US-2010/0099340) and Ward (US-6,036,586), and further in view of Reinhardt (US-5,578,362) in view of Park (US-2004/0232121), and Hendron (US-2006/0286350).
Regarding claim 7, Suzuki discloses the method of claim 6, wherein at least one of the first layer (bottom layer) or the second layer (top layer) comprises urethane (“pad substrate 12 is formed of an expanded urethane”) [Suzuki; paragraph 0258]  
While Suzuki merely discloses urethane and not polyurethane, polyurethane would have been an obvious alternative to urethane as polyurethane is a typical and readily available material used in creating polishing layers, as taught by Hendron (US-2006/0286350) [Hendron; paragraph 0023].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-2008/0064311) in view of Chen (US-2010/0099340) and Ward (US-6,036,586) and further in view of Ladjias (US-2007/0072526).	
Regarding claim 11, Suzuki discloses the method of claim 10, but fails to disclose wherein the applying the adhesive comprises applying the adhesive in the recess.
	However, Ladjias (US-2007/0072526) teaches applying an adhesive comprising applying the adhesive in a recess (openings 26).  Ladjias teaches that the openings 26 provide an area for gases and deformations from bonding to escape [Ladjias; paragraph 0039].  Since adhesive is being applied between the support layer and the polishing layer, it therefore would have been obvious to one of ordinary skill in the art to apply the adhesive in the recess (i.e. let excess .  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-2008/0064311) in view of Hendron (US-2006/0286350).
	Regarding claim 13, Suzuki discloses the method of claim 12, but fails to disclose comprising attaching a second support layer to a bottom surface of the support layer, wherein a hardness of the second support layer is greater than a hardness of the support layer.
	However, Hendron teaches a support layer (subpad 200) and attaching a second support layer (platen 130) to a bottom surface of the support layer (subpad 200) (adhesive 208 is used to secure the subpad 200 to the platen 130) (Figs. 1, 2B) [Hendron; paragraph 0024], wherein a hardness of the second support layer (platen 130) is greater than a hardness of the support layer (subpad 200) (the subpad 200 is made of a relatively soft material [Hendron; paragraphs 0023-0024] and the platen is made of a substantially hard material [Hendron; Fig. 1, paragraph 0019].  Since subpads are known in the art of polishing pads, it therefore would have been obvious to one of ordinary skill in the art to provide a subpad layer to the platen of Suzuki, as taught by Hendron, in order to increase the ability for the polishing pad to conform to the surface being polished, as well as providing a protective layer between the polishing pad and the platen in order to protect the platen.	

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-2008/0064311) in view of Bajaj (US-2013/0283700).
Regarding claim 17, Suzuki discloses the method of claim 12, but fails to disclose wherein the forming the polishing layer comprises forming the polishing layer by three-dimensional printing.
.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-2008/0064311) in view of Reinhardt (US-5,578,362) and further in view of Park (US-2004/0232121).
	Regarding claim 18, Suzuki discloses the method of claim 12, wherein the forming the polishing layer comprises:
forming a first layer (bottom half of the polishing pad 12) of the polishing layer (polishing pad 12);
defining the plurality of first cavities (22) in the first layer of the polishing layer (polishing pad 12); and
burying the plurality of first cavities (22) beneath the second layer (top half) of the polishing layer (polishing pad 12);
but fails to disclose the forming the polishing layer comprises:
forming a first layer of the polishing layer;
disposing a first mask on the first layer of the polishing layer;
maturing the first layer of the polishing layer after the disposing the first mask;
removing the first mask from the first layer of the polishing layer to define the first cavity in the first layer of the polishing layer; and
forming a second layer of the polishing layer on the first layer of the polishing layer.
However, Reinhardt (US-5,578,362) teaches forming a first layer (top side) of a polishing layer (polishing pad 12); disposing a first mask (“adhesive mask”) on the first layer (top side) of 
While Reinhardt is vague on the “adhesive mask” being applied directly to the polishing pad, Park (US-2004/0232121) makes evident that Reinhardt (US-5,578,362) teaches “a mask should be bonded to the polishing pad”) [Park; paragraph 0016].  

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of Suzuki (US-2008/0064311) fails to anticipate “forming a second polishing layer over the polishing layer, wherein a second cavity is defined by the second polishing layer.”  Claim 12,   
The prior art that contains two layers, such as Hendron (US-2006/0286350), does not render obvious “forming a second polishing layer over the polishing layer, wherein a second cavity is defined by the second polishing layer.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723